EXHIBIT 10(c)

THIRD AMENDMENT AND FORBEARANCE AGREEMENT

THIS THIRD AMENDMENT AND FORBEARANCE AGREEMENT (this "Agreement"), dated and
effective the 19th day of February, 2002 (the "Effective Date"), by and among
SPEIZMAN INDUSTRIES, INC., a Delaware company ("Speizman"), SPEIZMAN YARN
EQUIPMENT, INC., a South Carolina company ("Speizman Yarn"), WINK DAVIS
EQUIPMENT COMPANY, INC., a Georgia company ("Wink Davis"), TODD MOTION CONTROLS,
INC.,a North Carolina company ("Todd Motion" and together with Speizman,
Speizman Yarn, Wink Davis and any future or indirect subsidiaries of Speizman or
of any other entities listed above, the "Borrowers"), jointly and severally, and
their respective successors and assigns, and SOUTHTRUST BANK ("Lender").

RECITALS:

WHEREAS, the Borrowers above entered into that certain Credit Facility
Agreement, dated as of May 31, 2000 (the "Credit Agreement") with Lender for the
purpose of establishing a $17,500,000 Revolving Credit Facility and a
$15,000,000 Line of Credit Facility with the Lender in favor of the Borrowers;
and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain
Amendment and Forbearance Agreement dated as of the 13th day of November, 2000
(the "First Amendment"), which was superseded by the Second Amendment, as
hereinafter defined; and

WHEREAS, the parties amended the Credit Agreement pursuant to that certain
Second Amendment and Forbearance Agreement dated July 1, 2001 (the Second
Amendment together with the Credit Agreement are collectively "Agreements"); and

WHEREAS, the Borrowers have requested the Lender to modify certain terms of the
Agreements and to forbear from taking remedial actions as a result of their
noncompliance with certain covenants and warranties in the Agreements as set
forth in Paragraph 2 of this Agreement "Existing Noncompliance"; and

WHEREAS, the Lender is willing to accommodate the Borrowers under the terms set
forth in this Agreement; and

WHEREAS, The Lender is willing to grant the forbearance and make the
modifications to the Agreements requested by the Borrowers, but only upon the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, the Borrowers and the Lender agree as follows:

1 . Borrowers acknowledge and agree that the foregoing recitals are true,
correct, and complete.

2.        "Existing Noncompliance":  Borrowers acknowledge that as of the date
hereof, they are not in compliance with Sections 10.16, 10.17, 10.18 and 10.19
of the Credit Agreement and as set forth in Sections 4.01(a), (c) and (d) of the
Second Amendment.  As a result, the Lender could declare an event of default
under the Credit Agreement and exercise its rights and remedies thereunder and
under the related Loan Documents.

3.        Except as expressly set forth herein, the terms and conditions of the
Agreements remain in full force and effect.  This Agreement shall be a Loan
Document.

 

--------------------------------------------------------------------------------

 

4.        Lender agrees that, in respect of the Existing Noncompliance, during
the Forbearance Period (as defined below), Lender will not enforce or exercise
any remedies available to it under the Agreements or related Loan Documents, and
will not seek collection of the Loans from the Borrowers, except as set forth
herein. As used herein, the term "Forbearance Period" means the period of time
commencing on as of the date of this Agreement and ending on July 31, 2002,
subject to an earlier termination of the Forbearance Period as provided in
Section 6below.

5.        Interest shall continue to accrue on the principal of the Loans, as
set forth in the Credit Agreement, as amended, until such principal is paid in
full. During the Forbearance Period, Borrowers shall make all payments in
accordance with the payment terms set forth in the respective Loan Documents.

6.        Notwithstanding the provisions of Section 2 above, the Forbearance
Period shall automatically terminate without further notice to the Borrowers or
any other person (all notice otherwise required by the Loan Documents or
otherwise being hereby waived) if (i) any case or other proceeding is instituted
by or against Borrowers under any state or federal law relating to the
bankruptcy or insolvency of debtors, including, without limitation, the United
States Bankruptcy Code, 11 U. S. C. § 10 1 et seq.; (ii) an Event of Default (as
defined in the Loan Documents) occurs under any of the Loan Documents other than
the Existing Noncompliance; (iii) any of the acknowledgments, warranties, or
representations of Borrowers set forth herein shall be untrue or inaccurate in
any material respect as of the date made; or (iv) Borrowers breach, default, or
failure to perform any other obligation or agreement contained in this Agreement
in a material way arising to Event of Default under the Agreements, including,
without limitation, the failure to meet its EBITDA projections as set forth in
more detail in paragraph 11 hereof.

7.        During the Forbearance Period, SouthTrust can require Borrowers, at
Borrowers' sole expense, to hire an independent outside consulting firm
reasonably approved or acceptable to assist Borrowers with financial reporting,
soliciting alternative financing opportunities, and seeking potential investors
and/or purchasers. SouthTrust shall notify Borrowers in writing of such request.
Borrowers will thereafter notify SouthTrust in writing of the name and address
of the consultant that Borrowers intend to hire.

8.         The Agreements, are hereby amended as follows:

(a)

Section 3.01(c) of the Second Amendment is amended to decrease the maximum
principal face amount of Documentary Letters of Credit to $4,000,000.

(b)

Section 3.01(d) of the Second Amendment is hereby amended to reflect that Lender
will permit no over‑advancements under the Revolving Credit Loan.  Any
Over‑Advance Condition shall require prompt payment upon 24 hours' notice, the
failure of which shall be an Event of Default hereunder.

(c)

Section 3.01 (e) of the Second Amendment is amended to reflect that the
percentage of Eligible Accounts used to determine, and as stated in the
definition of "Borrowing Base Amount" is increased to 80%.

(d)

The Borrowing Base Certificate attached as Exhibit B to the Second Amendment
shall continue to be used by the Borrowers with the amended percentage of
Eligible Accounts set forth above.

2

--------------------------------------------------------------------------------

 

(e)

The Borrowing Base Certificate attached as Exhibit B to the Second Amendment
shall be further modified as follows:  Within the definition of "Eligible
Accounts," the period of 120 days shall be changed to 180 days.

(f)

The covenants set forth in sections 10.16, 10.17, 10.18 and 10.19 of the Credit
Agreement, and 4.01 of the Second Amendment are amended and modified as set
forth in Paragraph 11 hereof.

(g)  The maturity date for the Agreements is July 31, 2002.

 9.       The Foreign Exchange Facility is amended to decrease the maximum
outstanding amount to $1,500,000.

10.      In addition to the reports required under Section 10.1 of the Credit
Agreement, as amended by the

Second Amendment, the Borrowers will provide within 20 days after the end of
each month, all financial information and reporting currently required under the
Credit Agreement on a quarterly basis, including EBITDA calculations, on a
monthly basis with financial information for the immediately proceeding month.

11.      Borrowers have provided Lender month‑end EBITDA projections for all
months covered by the Forbearance Agreement (the "EBITDA Projections"). The
EBITDA Projections supersede the financial and operational covenants of Borrower
under the Agreements as set forth in Sections 10.16, 10.17, 10.18 and 10.19 of
the Credit Agreement and Section 4.01 of the Second Amendment.  A copy of the
EBITDA Projections is attached hereto as Exhibit A. It shall constitute an Event
of Default hereunder, and cause the termination of this Agreement, if the actual
EBITDA numbers for any one month do not fall within a variance of $100,000 of
the EBITDA Projections for that month except that the permitted variance for
each of February and March, 2002 shall be $200,000.

12.      The Lender shall have no further obligation to provide additional
financing to the Borrowers under the Loan Documents except as set forth in the
Agreements or herein. Nothing contained herein shall constitute a commitment or
guarantee by Lender to extend any future financing to Borrowers, except as set
forth in the Loan Documents.

13.      Borrowers acknowledge and agree that (i) this Agreement is not intended
to be, and shall not be deemed or construed to be, a novation or release of the
Loan Documents or any of them; (ii) except as expressly provided in this
Agreement, this Agreement is not intended to be, and shall not be deemed or
construed to be, a modification, amendment, or waiver of the Loan Documents or
any of them; (iii) neither this Agreement nor any payments made or other actions
taken pursuant to this Agreement shall be deemed to cure the Existing
Noncompliance unless and until all sums payable with respect thereto pursuant to
the Loan Documents are paid in full or Borrowers shall have met the conditions
of this Agreement with respect thereto; (iv) except as otherwise expressly
provided in this Agreement, Lender reserves all available rights and remedies,
at law, in equity, and under the Loan Documents, in connection with any Event of
Default, including the Existing Noncompliance, whether now existing or hereafter
occurring, under the Loan Documents; and (y) all requirements in the Loan
Documents for notice by Lender to the Borrowers, or any of them, are hereby
waived, except as set forth herein.

14.      Borrowers ratify and confirm all terms and conditions of the Loan
Documents (as amended hereby). Borrowers acknowledge that: (i) all the Loan
Documents are in full force and effect, and (ii) the Loan Documents constitute
the legal, valid and binding obligations of Borrowers enforceable against
Borrowers in accordance with their terms. Borrowers represent and warrant to
Lender that as of the date hereof, Borrowers

3

--------------------------------------------------------------------------------

 

have no defenses, setoffs, rights of recoupment, counterclaims or claims of any
nature whatsoever in respect to the Loan Documents, and to the extent any such
defenses, setoffs, rights of recoupment, counterclaims or claims may exist,
whether known or unknown, the same are hereby expressly waived, released and
discharged. Borrowers represents and warrants to Lender that the Loans continue
to be secured by the Loan Documents, and that except with respect to the
Existing Noncompliance, no Event of Default has occurred and is continuing under
the Loan Documents, and no event has occurred or failed to occur that, with the
lapse of time, giving of notice or both, would constitute an Event of Default
under the Loan Documents.

15.      Borrowers, in consideration of Lender's agreement to forebear and
modify the Agreements as set forth above and herein, and as a material
inducement therefor, does hereby release, remise and forever discharge Lender
and its affiliates, parents, divisions, subsidiaries, successors, predecessors,
stockholders, officers, directors, agents, employees, attorneys, successors, and
assigns (Lender and such other parties being collectively referred to herein as
the "Released Parties") of and from any and all claims, liabilities, actions,
and causes of action, if any, of whatever kind or nature, whether known or
unknown, those that are contingent, suspected, or unsuspected, and whether
concealed or hidden, which have existed, arising out of or in any way connected
with any occurrences, acts, omissions, or transactions involving, directly or
indirectly, the Loan Documents, or any of the Obligations, or any other
transactions and dealings between the Borrower.

16.      Borrowers further acknowledge and agree that all of the Loan Documents
will continue to secure all of the Obligations, and Borrowers have heretofore
and do hereby waive any right for a marshaling of any Collateral now or
hereafter subject to the liens and security interests of the Loan Documents.

17.      In recognition of Lender's right to have all its attorneys' fees and
other expenses incurred in connection with the preparation, negotiations and
drafting of this Agreement secured by the Collateral, notwithstanding payment in
full of all Obligations by Borrowers, Lender shall not be required to record any
terminations or satisfactions of any of its liens on the Collateral unless and
until Borrowers has executed and delivered to Lender releases of all claims,
known and unknown which exist as of the date thereof. Borrowers understand that
this provision constitutes a waiver of its rights under § 7‑9A-513 of the
Alabama Code.

18.      Borrowers acknowledge and agree that, if Lender shall, pursuant to the
rights granted to Lender hereunder, under the Loan Documents, or under
applicable law, dispose of any or all of the Collateral after the occurrence of
an Event of Default, such disposition shall be deemed commercially reasonable
if, in the written opinion of three (3) commercial loan officers outside of
Lender with experience in the textile machinery and laundry equipment industry,
three (3) years of workout experience each, the manner of the disposition is not
inconsistent with the manner in which such commercial loan officers would have
handled the disposition.

19.      Borrowers represent and warrant to Lender that: (i) Borrowers are,
respectively, corporations organized, validly existing and in good standing
under the laws of the State set forth above and have full power and authority to
execute, deliver and perform this Agreement and the other Loan Documents, and
the same have been duly authorized pursuant to all requisite corporate action;
(ii) this Agreement and the other Loan Documents constitute valid and legally
binding obligations of the Borrowers, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally, and general principles of equity; (iii) the execution, delivery and
performance by the Borrowers of this Agreement and the other Loan Documents,
will not and did not, violate, conflict with, or constitute any default under
any law (including laws relating to usury), government regulation, or any other
agreement or instrument binding upon the Borrowers; and (iv) no approval,
authorization or other action by, or filing with, any governmental official,
board or authority is required in connection with the execution and

4

--------------------------------------------------------------------------------

 

 delivery of this Agreement or any of the other Loan Documents, and the
performance of the provisions thereof, except such approvals and authorizations
as have been received, such actions as have been taken, and such filings as have
been made.

20.      This Agreement shall be construed in accordance with, and shall in all
respects be governed by, the laws of the State of North Carolina. The Loans
owing under the Loan Documents are payable to Lender by Borrowers at Lender's
principal place of business in Birmingham, Jefferson County, Alabama, and the
Loan Documents and this Agreement shall be enforceable in the state and federal
courts presiding in Jefferson County, Alabama, and any other court of competent
jurisdiction. Borrowers agree to pay all reasonable expenses, including
attorney's fees, incurred by Lender in connection with the negotiation and
preparation of this Agreement, not to exceed the statutory amount.

21.      WAIVER OF JURY TRIAL. BORROWERS AND LENDER HEREBY EXPRESSLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LAWSUIT OR OTHER COURT ACTION
RELATED TO THE LOANS, THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY ORTHEREBY, INCLUDING, WITHOUT LIMITATION, IN
RESPECT TO ANY CLAIM, COUNTERCLAIM, THIRD‑PARTY CLAIM, DEFENSE, OR SET‑OFF
ASSERTED IN ANY SUCH LAWSUIT OR COURT ACTION. ANY SUCH LAWSUIT OR COURT ACTION
SHALL BE TRIED EXCLUSIVELY TO A COURT WITHOUT A JURY. BORROWERS SPECIFICALLY
ACKNOWLEDGE THAT THEIR EXECUTION OF THIS WAIVER OF JURY TRIAL IS A MATERIAL
PORTION OF THE CONSIDERATION RECEIVED BY THE LENDER IN EXCHANGE FOR ITS ENTERING
INTO THIS AGREEMENT.

22.        This Agreement may be executed in any number of counterparts, but it
shall not be necessary that each counterpart be executed by all the parties
hereto as long as each party executes at least one such counterpart. When each
of the parties hereto has executed at least one counterpart hereof, this
Agreement shall thereupon be deemed executed by all parties, and together all
such counterparts shall comprise but a single instrument. No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party to this Agreement by any court or other governmental or judicial authority
by reason of such party's having or being deemed to have structured or dictated
such provision. This Agreement will inure to the benefit of the parties hereto,
their respective successors and assigns. This Agreement and the obligations of
the parties hereunder shall be interpreted, construed and enforced in accordance
with the laws of the State ofNorth Carolina.  Time is of the essence in the
performance of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

[SIGNATURES INCLUDED ON FOLLOWING PAGE]


 

5

--------------------------------------------------------------------------------

 

 

COMPANY AND SUBSIDIARIES:

BANK:





SPEIZMAN INDUSTRIES, INC.
(SEAL)

SOUTHTRUST BANK (SEAL)





BY: /s/ Robert S. Speizman             

BY: /s/ Andy Raine                               

        Robert S. Speizman, President

       Andy Raine, President









SPEIZMAN YARN EQUIPMENT, INC.
(SEAL)







BY: /s/Robert S. Speizman              



        Robert S. Speizman, President











TODD MOTION CONTROLS, INC.
(SEAL)







BY: /s/Robert S. Speizman              



        Robert S. Speizman, President











WINK DAVIS EQUIPMENT CO., INC.
(SEAL)







BY: /s/John C. Angelella                 



        John C. Angelella, VP and Assistant Secretary







STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

I, L. GAIL GORMLY, a Notary Public in and for said County in said State, hereby
certify that Robert S. Speizman, whose name as President of SPEIZMAN INDUSTRIES,
INC., a Delaware corporation, is signed to the foregoing Forbearance Agreement,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation. 

Given under my hand and seal, this 19th day of February, 2002.

                                                                                     
/s/ L. Gail Gormly                                        
                                                                                     
Notary Public

[SEAL]                                                                         
My Commission Expires: 11-11-2005

6

--------------------------------------------------------------------------------

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

I, L. GAIL GORMLY, a Notary Public in and for said County in said State, hereby
certify that Robert S. Speizman, whose name as President of SPEIZMAN YARN
EQUIPMENT, INC., a South Carolina corporation, is signed to the foregoing
Forbearance Agreement, and who is known to me, acknowledged before me on this
day that, being informed of the contents of such instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation. 

Given under my hand and seal, this 19th day of February, 2002.

                                                                                     
/s/ L. Gail Gormly                                        
                                                                                     
Notary Public

[SEAL]                                                                         
My Commission Expires: 11-11-2005

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

I, L. GAIL GORMLY, a Notary Public in and for said County in said State, hereby
certify that Robert S. Speizman, whose name as President of TODD MOTION
CONTROLS, INC., a North Carolina corporation, is signed to the foregoing
Forbearance Agreement, and who is known to me, acknowledged before me on this
day that, being informed of the contents of such instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation. 

Given under my hand and seal, this 19th day of February, 2002.

                                                                                     
/s/ L. Gail Gormly                                        
                                                                                     
Notary Public

 

[SEAL]                                                                         
My Commission Expires: 11-11-2005


7

--------------------------------------------------------------------------------

 

STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG

I, L. GAIL GORMLY, a Notary Public in and for said County in said State, hereby
certify that John C. Angelella, whose name as Vice President and Assistant
Secretary of WINK DAVIS EQUIPMENT, INC., a Georgia corporation, is signed to the
foregoing Forbearance Agreement, and who is known to me, acknowledged before me
on this day that, being informed of the contents of such instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation. 

Given under my hand and seal, this 19th day of February, 2002.

                                                                                     
/s/ L. Gail Gormly                                        
                                                                                     
Notary Public

[SEAL]                                                                         
My Commission Expires: 11-11-2005

STATE OF

COUNTY OF

I, TERRI Y. WILLIAMS, a Notary Public in and for said County in said State,
hereby certify that Andy Raine, whose name as Vice President of SOUTHTRUST BANK,
is signed to the foregoing Forbearance Agreement, and who is known to me,
acknowledged before me on this day that, being informed of the contents of such
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said SOUTHTRUST BANK. 

Given under my hand and seal, this 21st day of February, 2002.

                                                                                     
/s/ Terri Y. Williams                                      
                                                                                     
Notary Public

[SEAL]                                                                         
My Commission Expires: 2-5-2005

8

 